NO. 07-07-0381-CR

IN THE COURT OF APPEALS

FOR THE SEVENTH DISTRICT OF TEXAS

AT AMARILLO

PANEL D

NOVEMBER 13, 2007

______________________________


KRISTIN RANDOLPH, APPELLANT

V.

THE STATE OF TEXAS, APPELLEE


_________________________________

FROM THE COUNTY COURT AT LAW NO. TWO OF LUBBOCK COUNTY;

NO. 2005-496,091; HONORABLE DREW FARMER, JUDGE

_______________________________

Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.
MEMORANDUM OPINION
          Pending before this Court is Kristin Randolph’s Motion to Dismiss Appeal in which
she represents she no longer wishes to pursue this appeal.  As required by Rule 42.2(a)
of the Texas Rules of Appellate Procedure, the motion is signed by Appellant and her
attorney.  No decision of this Court having been delivered, the motion is granted and the
appeal is dismissed.  No motion for rehearing will be entertained and our mandate will
issue forthwith.
          Accordingly, the appeal is dismissed.

                                                                           Patrick A. Pirtle
                                                                                 Justice


Do not publish.

-family: Arial">	The trial court is directed to: (1) conduct any necessary hearings; (2) make and file
appropriate findings of fact, conclusions of law and recommendations, and cause them to
be included in a supplemental clerk's record; (3) cause the hearing proceedings to be
transcribed and included in a reporter's record of the hearing; and (4) have a record of the
proceedings made to the extent any of the proceedings are not included in the
supplemental clerk's record or the reporter's record of the hearing.  In the absence of a
request for extension of time from the trial court, the supplemental clerk's record, reporter's
record of the hearing, and any additional proceeding records, including any orders,
findings conclusions and recommendations, are to be sent so as to be received by the
clerk of this court not later than September 12, 2003. 	
								Per Curiam

Do not publish.